department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-8302-98 uilc internal_revenue_service national_office field_service_advice memorandum for michael j o’brien district_counsel cc msr aok okl from deborah a butler assistant chief_counsel field service cc dom fs fi p subject financing_arrangement involving fast-pay_stock this field_service_advice responds to your memorandum dated february as supplemented by your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer promoter corporation corporation corporation bond rating firm trust trust trust bank firm state country year year year year year year year date date date date date date date date date date date date date date date date date a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk issues whether the subject financing_arrangement falls within the definition of a fast- pay arrangement as defined in sec_1_7701_l_-3 if so whether the application of sec_1_7701_l_-3 has an immediate effect on the current examination cycle if sec_1_7701_l_-3 applies whether the financing instrument as described in sec_1_7701_l_-3 should be treated as debt or equity conclusions the financing_arrangement falls within the definition of a fast-pay arrangement as defined in sec_1_7701_l_-3 accordingly sec_1_7701_l_-3 applies application of sec_1_7701_l_-3 has no immediate effect on the current examination cycle the entire examination cycle is covered by the sec_1_7701_l_-3 basis_adjustment rule sec_1_7701_l_-3 provides that for amounts paid_or_accrued in taxable years ending before date the fast-pay recharacterization rules are not immediately implemented instead the regulations require certain basis adjustments to the benefitted stock see sec_1_7701_l_-3 we conclude that the financing instrument is more properly viewed as equity facts real_estate_investment_trust transaction promoter approached taxpayer with a financing structure purported to provide dollar_figurea of financing to taxpayer using a real_estate_investment_trust reit vehicle the promoter’s promotional materials mention that for gaap purposes the financing should be treated like an amortizing loan but the financing would be reported on taxpayer’s balance_sheet as a minority interest in subsidiary instead of as debt a special purpose reit was to provide dollar_figurea of financing to taxpayer b percent of the financing was to be provided in the form of a loan from the reit to taxpayer c percent of the financing was to be provided in the form of a between the reit and taxpayer the reit was to have two classes of stock taxpayer was supposed to contribute d percent of the capital in exchange for class b shares investors and other qualifying reit shareholders were to contribute the remaining e percent of the reit's capital in exchange for class a shares during the first f years of operations all reit distributions were to be paid to the class a shares during years g through h all reit distributions were to go to the class b shares owned by taxpayer after h years or upon earlier liquidation of the reit all distributions were to be made on a pro_rata basis with e percent going to the class a shares and d percent to the class b shares however the class a shareholders had a liquidation preference equal to their initial capital contributions taxpayer was to enter into a buy-sell_agreement with effective after the first f years the buy-sell_agreement was to give taxpayer the right to purchase all class a shares at their fair_market_value the buy-sell_agreement also was to give the right to put the shares to taxpayer at their fair_market_value if taxpayer or exercised the options to transfer the class a stock to taxpayer taxpayer could either unwind the deal or keep the reit intact promoter anticipated raising i -j percent of capital by way of a private_placement of debt promoter believed the private_placement would be rated the private_placement debt was to be fully amortized by the reit's dividend distributions during the first f years the remaining k-f percent of capital was to be raised through a private_placement of promoter anticipated raising this from one or more pension funds after considering the financial and tax implications taxpayer decided to pursue the transaction promoted by promoter the eventual transaction modeled promoter’s original promotional materials but there were some variations to fit the particular needs of taxpayer or to anticipate some potential challenges from the government reit corporation hereinafter reit was incorporated to serve as a reit reit had class a and class b stock the class a stock had two series the class a serie sec_1 stock was subscribed to by trust a grantor_trust established to raise most of the outside capital for the financing trust contributed dollar_figurel to purchase the class a serie sec_1 shares this represented m percent of the reit capital the class a serie sec_2 stock was subscribed to by n individuals all of the serie sec_2 stockholders were members of firm firm acted as taxpayer's in the reit financing taxpayer subscribed to most of the class b stock providing dollar_figureo in capital this represented p percent of the reit capital each of the class a serie sec_2 shareholders the firm also received minor amounts of class b stock the members of firm provided dollar_figureq of the capital for the reit financing through their subscriptions of the class a serie sec_2 stock and class b stock the class a shares were entitled to receive all declared dividends between date and date the class b shares were entitled to receive all declared dividends beginning date and continuing for the next c years thereafter the class a and class b shares were to share equally in any declared dividends dividends were to be paid twice a year on and of each year the reit articles of incorporation set forth certain expected dividend payment amounts for each semi-annual dividend the anticipated dividend payment was the expected net_cash_flow if reit failed to declare the anticipated dividend amount the difference between the expected net_cash_flow and the actual amount of the cash dividend was treated as a dividend arrearage dividend arrearages accrued interest at a rate of r percent per annum the expected net_cash_flow for the first dividend on date was dollar_figures thereafter the expected net_cash_flow on each dividend payable date was dollar_figuret trust and taxpayer entered into an option agreement covering the trust's class a stock_option agreement taxpayer could exercise the option to purchase the trust stock on or before three dates date date and date if taxpayer failed to exercise the option on any of these dates trust then had the right to put the stock to taxpayer the option_price for the shares was the fair_market_value as of certain specified dates defined as the determination_date plus interest through settlement if taxpayer exercised the option the determination_date was the next dividend date after the exercise the first such date was date if trust exercised the option the first determination_date was date if trust exercised the option prior to date thereafter the determination_date was either the next dividend date where exercise occurs prior to of the year or otherwise the 180th day after exercise fair_market_value is defined as the value agreed upon by taxpayer and trust where the parties are unable to reach an agreement the fair_market_value is to be determined by a qualified_appraiser the option agreement sets forth the methodology the appraiser is to use the valuation formula is tied to the class a shareholder's interest in the reit assets discounted from date to the applicable determination_date in year year or year this has the effect of producing a small option_price for the class a stock in year year and year in comparison to the capital contributed for the class a stock to hedge certain risks relating to the exercise of the put and call options trust entered into a hedge_agreement with corporation the hedge_agreement had an effective date of date and a termination_date of date trust funding trust funded its class a stock subscription obligation in two ways first trust privately placed dollar_figureu in senior secured notes due_date trust notes corporation placed the trust notes for trust trust was to acquire the trust notes trust was a state business_trust to be formed to carry out the taxpayer financing_transaction the trust notes were amortized with semi-annual payments of principal and interest commencing date and ending date except for the initial semi- annual principal and interest payment of dollar_figurev the semi-annual principal and interest payments were approximately dollar_figurew the semi-annual principal and interest payments approximately tied to the expected net_cash_flow payable as semi- annual dividends through date on the reit class a stock thus the principal and interest payments on the trust notes were to be fully paid out of the reit class a dividend payments the trust notes were rated by bond rating firm trust entered into a pledge and intercreditor agreement intercreditor agreement with corporation and corporation to secure both its obligations under the trust notes and its obligations under the hedge_agreement under the intercreditor agreement trust pledged its reit class a stock and all its rights under the various agreements entered into as part of the reit financing_transaction the agreement set forth the relative priority in the collateral between the trust notes holders and corporation trust also raised an additional dollar_figurex in capital through issuance of a certificate equity certificate representing a beneficial_interest in trust the initial_holder of the equity certificate was to be trust a state business_trust formed as part of the reit financing trust had only a transitory ownership_interest in the equity certificate by the time of closing trust had transferred its rights in the equity certificate to bank bank is based in country taxpayer also entered into an option with respect to the equity certificate equity certificate option the equity certificate option permitted taxpayer to acquire the equity certificate if certain events occurred the events generally pertained to occurrences which altered the anticipated tax results of the transaction or which required reit to be treated as an investment_company or as an erisa fiduciary the option exercise price was the greater of the equity certificate's fair_market_value or certain fixed price set forth the fixed price began at dollar_figurey and increased with every semi-annual trust notes principal and interest payment_date through date on date the fixed option_price was set at dollar_figurez after date the fixed option_price was set at dollar_figureaa the equity certificate option also gave the equity certificate holder the right to put the certificate to taxpayer in certain circumstances the put option generally became effective when a new direct_tax was imposed by the united_states or any state or local authority on the holder's property rights under or income associated the equity certificate or the holder determined it will be subject_to registration as an investment_company the put option_price is fixed based on certain schedules set forth in the agreement like the call option the fixed price increases with each trust notes principal and interest payment_date through date thereafter the fixed price is frozen reit funding for taxpayer reit provided funding to taxpayer in two ways first reit provided a mortgage loan to taxpayer for dollar_figurebb the remaining dollar_figurecc was provided through a sale leaseback_transaction involving ground rights on the mortgage loan had a maturity_date of date however taxpayer had the right to extend the maturity for a longer term through date if certain credit rating requirements were met on date the entire principal_amount was due at the maturity_date interest of dd percent per annum was payable semi-annually on january and july of each year the loan was secured_by mortgages on ee taxpayer properties with an aggregate appraised value of dollar_figureff the purchase_price for the was dollar_figurehh their aggregate appraised value the sale was closed at the same time as the other reit financing transactions at the same time reit leased back to taxpayer the basic term of the lease extended through date taxpayer then had the option to extend the lease for three additional periods of f years each at a fixed rent thereafter taxpayer had an option to extend the lease for three additional periods of f years each based on the fair_market_value of the during the short_period between date and date the aggregate rental payment was dollar_figureii after that taxpayer was to pay dollar_figurejj semi-annually on july and january through date this same semi-annual rental payment was required during the three f-year fixed rental periods the lease also required taxpayer to pay all taxes associated with the lease in addition taxpayer was required to maintain property and casualty worker's compensation and flood insurance on the lease at its own cost taxpayer had the right to purchase at the end of the basic term and any renewal terms with one exception the purchase_price was the fair_market_value at the time the option was exercised but at the end of the last fixed rent renewal term taxpayer had the option to purchase at certain predetermined prices taxpayer also had a right_of_first_refusal on reit chose to sell an unusual lease provision dealt with the substitution of properties taxpayer was given the right to substitute other for some of covered by the lease when this provision is utilized taxpayer will cause a deed covering the substitute property to be issued to reit thereafter reit will transfer the original leased parcel to taxpayer law and analysis issue whether the subject financing_arrangement falls within the definition of a fast-pay arrangement as defined in sec_1_7701_l_-3 sec_7701 provides that the secretary may prescribe regulations recharacterizing any multiple-party financing_transaction as a transaction directly among any two or more of such parties where the secretary determines that such recharacterization is appropriate to prevent the avoidance of tax sec_1_7701_l_-3 sets forth rules for recharacterizing financing arrangements involving fast-pay_stock the regulation applies to all fast-pay arrangements sec_1_7701_l_-3 a fast-pay arrangement is any arrangement in which a corporation has fast- pay stock outstanding for any part of its taxable_year sec_1 l - b fast-pay_stock is stock structured so that dividends_paid by the corporation with respect to the stock are economically a return of the holder’s investment as opposed to only a return on the holders investment sec_1 l - b i unless clearly demonstrated otherwise stock is presumed to be fast-pay_stock if it is structured to have a dividend rate that is reasonably expected to decline as opposed to a dividend rate that is reasonably expected to fluctuate or remain constant sec_1_7701_l_-3 under sec_1_7701_l_-3 certain fast-pay arrangements are recharacterized to ensure the participants are taxed in a manner reflecting the economic_substance of the arrangements sec_1_7701_l_-3 applies to any fast-pay arrangement in which the corporation that has outstanding fast-pay_stock is a reit sec_1_7701_l_-3 a fast-pay arrangement described in sec_1_7701_l_-3 eg any fast-pay arrangement in which the corporation that has outstanding fast-pay_stock is a reit is recharacterized as an arrangement directly between the benefitted shareholders and the fast-pay shareholders sec_1 l - c benefitted stock is defined with respect to any fast-pay_stock as all other stock in the corporation including other fast-pay_stock having any significantly different characteristics sec_1_7701_l_-3 the inception and resulting relationships of the recharacterized arrangement are deemed to be as follows relationship between benefitted shareholders and fast-pay shareholders the benefitted shareholders issue financial instruments the financing instruments directly to the fast-pay shareholders in exchange for cash equal to the fair_market_value of the fast-pay_stock at the time of issuance taking into account any related agreements the financing instruments have the same terms other than issuer as the fast-pay_stock thus for example the timing and amount of the payments made with respect to the financing instruments always match the timing and amount of the distributions made with respect to the fast-pay_stock sec_1_7701_l_-3 relationship between benefitted shareholders and corporation the benefitted shareholders contribute to the corporation the cash they receive for issuing the financing instruments distributions made with respect to the fast-pay_stock are distributions made by the corporation with respect to the benefitted shareholders’ benefitted stock sec_1_7701_l_-3 relationship between fast-pay shareholders and corporation for purposes of determining the relationship between the fast-pay shareholders and the corporation the fast-pay_stock is ignored the corporation is the paying agent of the benefitted shareholders with respect to the financing instruments sec_1 l - c ii sec_1_7701_l_-3 provides that the character of a financing instrument for example stock or debt is determined under general tax principles and depends on all the facts and circumstances if any benefitted stock has any significantly different characteristics from any other benefitted stock the recharacterization rules of sec_1_7701_l_-3 apply among the different types of benefitted stock as appropriate to match the economic_substance of the fast-pay arrangement sec_1 l - c ii in the instant case the reit transaction meets the basic definition of a fast- pay stock arrangement reit is a corporation with fast-pay_stock outstanding for part of the taxable_year sec_1_7701_l_-3 reit had fast-pay_stock outstanding during its taxable years ended date and date reit class a stock was structured so that the dividends payable on the stock returned a large portion of the holder's investment between year and year sec_1_7701_l_-3 in addition the dividend rate on reit class a shares was reasonably expected to decline after year sec_1_7701_l_-3 this was true between year and year when the class a shares received no dividends it also is true after year when both the class a and class b shares received dividend payments since reit is a reit the fast-pay arrangement would be recharacterized under sec_1_7701_l_-3 the fast-pay arrangement would be recharacterized as an arrangement directly between the class b benefitted shareholders sec_1_7701_l_-3 and the class a fast-pay shareholders sec_1_7701_l_-3 the class b shareholders would be treated as issuing financing instruments directly to the class a shareholders in exchange for cash sec_1_7701_l_-3 the financing instruments would have the same terms as the fast-pay_stock id in this case taxpayer would be treated as issuing an instrument which provides sufficient cash_flow to provide a return on the invested cash plus amortization of the principal between year and year under sec_1_7701_l_-3 taxpayer will be treated as contributing the cash to reit for the class b benefitted stock the reit distributions to the class a shareholders will be deemed to be distributions to taxpayer with respect to its class b stock and taxable to taxpayer as dividends id the class a fast-pay_stock will be ignored in determining the relationship between the class a shareholders and reit sec_1_7701_l_-3 in analyzing that relationship reit will be treated simply as a paying agent for the class b shareholders id issue if the financing_arrangement falls within the definition of a fast-pay arrangement whether the application of sec_1_7701_l_-3 has an immediate effect on the current examination cycle sec_1_7701_l_-3 applies to taxable years ending after date sec_1_7701_l_-3 thus all amounts accrued or paid during the first taxable_year ending after date are subject_to the regulations id here the class b shareholders consist not only of taxpayer but also the firm who received minimal amounts of class b shares taxpayer and the firm class b shareholders would be treated as holding different types of benefitted shares sec_1_7701_l_-3 the firm shareholders do not have any options to acquire the class a shares in year taxpayer has such rights through the option agreement taxpayer also has the right to acquire the equity certificate while the firm class b shareholders do not in the case of a fast-pay arrangement involving amounts accrued or paid in taxable years ending before date and recharacterized under sec_1_7701_l_-3 a benefitted shareholder must decrease its basis in any benefitted stock as determined under sec_1_7701_l_-3 by the amount if any that- a its income attributable to the benefitted stock reduced by deductions attributable to the financing instruments for taxable years ending before date computed by recharacterizing the fast-pay arrangement under sec_1_7701_l_-3 and by treating the financing instrument as debt exceeds b its income attributable to such stock for taxable years ending before date computed without applying the rules of sec_1 l - c the regulations provide for an election to limit taxable_income attributable to a recharacterized fast-pay arrangement for periods before date sec_1_7701_l_-3 for periods before date provided the shareholder recharacterizes the fast-pay arrangement consistently for all such periods a shareholder may limit its taxable_income attributable to a fast-pay arrangement characterized under either- a notice_97_21 1997_1_cb_407 or b sec_1_7701_l_-3 computed by assuming the financing instrument is a debt sec_1_7701_l_-3 under sec_1_7701_l_-3 a shareholder that limits its taxable_income to the amount determined by recharacterizing the transaction under notice_97_21 must include as an adjustment to taxable_income the excess if any of the amount determined by recharacterizing the transaction under sec_1_7701_l_-3 over the amount determined by recharacterizing the transaction under notice_97_21 the adjustment to taxable_income must be made in the shareholder’s first taxable_year that includes date the shareholder must include a statement in its books_and_records identifying each fast-pay arrangement for which an adjustment must be made and providing the amount of the adjustment for each such fast-pay arrangement sec_1_7701_l_-3 in the instant case application of sec_1_7701_l_-3 has no immediate effect on the current examination cycle the entire examination cycle is covered by the sec_1_7701_l_-3 basis_adjustment rule sec_1_7701_l_-3 provides that for amounts paid_or_accrued in taxable years ending before date the fast-pay recharacterization rules are not immediately implemented instead the regulations require certain basis adjustments to the benefitted stock sec_1_7701_l_-3 issue if sec_1_7701_l_-3 applies whether the financing instrument as described in sec_1_7701_l_-3 should be treated as debt or equity as set forth in detail above in year reit issued class a stock mostly to a_trust and class b stock to taxpayer the class a stock will return a large portion of the holders' investments as dividends between year and year because the class a stock receives all potential dividends and the class b stock receives none the class a stock pays no dividends for the next c years these go to the class b stock thereafter the class a and b stock are entitled to share in corporate profits and on liquidation taxpayer the holder of the class b shares also issued a put option to trust which holds the bulk of the class a stock under the option the trust can put the class a stock to taxpayer on one of three dates and after the end of the initial f year period the exercise price of the option is to be the fair_market_value of the class a stock as agreed by the parties or if not agreed as determined by appraisal reit invested its proceeds from issuing the class a and class b stock in mortgage loans to taxpayer or affiliates to taxpayer or affiliates as discussed above the financing_arrangement falls within the definition of a fast-pay arrangement as defined in sec_1_7701_l_-3 accordingly sec_1_7701_l_-3 applies since reit is a reit the fast-pay arrangement is recharacterized under sec_1_7701_l_-3 which treats taxpayer as issuing financing instruments directly to the class a shareholders in exchange for cash and treats the financing instruments as having the same terms as the fast-pay_stock the regulation further treats taxpayer as contributing the cash received in issuing the financing instruments to reit for the class b stock and treats the reit’s distributions to the class a shareholders as distributions to the class b shareholders sec_1_7701_l_-3 provides that the determination of whether the financing instrument is debt or equity is based on general tax principles and is dependent on all the facts and circumstances a determination of whether a financing instrument is debt or equity is inherently factual the determination depends on a weighing of various factors in which no one factor is controlling and in which the various factors are not given equal weight 326_us_521 some of the factors developed by the courts to aid in the difficult task of determining whether a financing instrument is debt or equity include the following a whether there is an unconditional promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future b whether holders of the instruments possess the right to enforce the payment of principal and interest c whether the rights of the holders of the instruments are subordinate to rights of general creditors d whether the instruments give the holders the right to participate in the management of the issuer e whether the issuer is thinly capitalized whether there is identity between holders of the instruments and stockholders of the issuer f the label placed upon the instruments by the parties g whether the instruments are intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial_accounting purposes notice_94_47 1994_1_cb_357 326_us_521 398_f2d_694 3d cir the various factors are aids in answering the question of whether the investment analyzed in terms of its economic reality constitutes risk capital subject_to the fortunes of the corporate venture or a strict debtor-creditor relationship 398_f2d_694 3d cir astleford v commissioner 33_tcm_793 aff’d per curiam 516_f2d_1394 8th cir applying the above criteria to the facts of the instant case we conclude that the financing instrument is more properly viewed as equity rather than debt if this issue were litigated a court is more likely to view the financing instruments as equity rather than debt in reaching this conclusion we believe it significant that the terms of the arrangement fail to provide for the payment to the class a shareholders of a sum certain on a fixed maturity_date whether an instrument has a definite maturity_date on which the creditor is entitled to an unconditional repayment of principal is an important factor used in classifying an instrument as either debt or equity plumb the federal_income_tax significance of corporate debt a critical analysis and a proposal tax law review matter of uneco inc v 532_f2d_1204 8th cir classic debt involves an unqualified obligation to pay a sum certain with a fixed interest rate at a reasonably close maturity_date regardless of whether the debtor has income 248_f2d_399 2d cir sutherland v commissioner t c m cf sec_1_166-1 providing that a bona_fide debt is a debt which arises from a debtor- creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money the presence of a fixed maturity_date indicates a definite obligation to repay to the contrary the absence of a fixed maturity_date indicates repayment may depend on the fortunes of the issuer in the instant case the terms of the arrangement provide neither a fixed maturity_date for when the class a shareholders will receive payments nor an unconditional entitlement on the part of the class a shareholders to a sum certain if the debt equity issue were litigated the taxpayer would argue that the economics of the transaction weigh towards viewing the arrangement as debt reit is expected to earn a stable income from and mortgages therefore the instrument arguably involves the payment of reasonably predictable amounts in the first f years although the class a shareholders only receive the dividends in the first f years if the board_of directors declares them which is indicative of equity under reit’s governing documents the board_of directors is required to authorize dividend payments necessary for reit to maintain its status as a reit absent a supermajority vote of the board additionally if the board does not declare as dividends the expected net_cash_flow amounts the amounts become dividend arrearages that accrue interest however the economics of stock is in certain cases substantially_similar to the economics of debt for example shareholder returns on the preferred_stock of certain utilities are often stable involving fairly predictable returns and minimal risk of nonpayment although the board_of directors of the utilities must declare dividends for the utility shareholders to receive the dividends they routinely do so for to not declare dividends might jeopardize investor interest ie the raising of capital in any case however stable reit’s income may seem the class a holders are nevertheless subject_to whatever risks are inherent in reit’s ventures even taking into account the special provisions of the governing documents concerning dividends the class a holders’ entitlement is to payments out of corporate profits an inherently equity-like return the fact that the class a stock carries preferred stockholder rather than creditor remedies carries substantial weight in supporting the view that the financing_arrangement is equity see plumb pincite the holder of a debt_instrument has the right to enforce the payment of principal and interest the holder of stock however has no legal right to payment of a sum certain and is less assured of the return_of_capital than creditors furthermore although preferred stockholders have preference on dissolution or a winding up over the common stockholders they do not have preference over creditors in the instant case the holders of the instruments do not have the right to force the payment of principal and interest instead upon a failure of the board_of directors to declare dividends the holders’ remedy is the typical preferred shareholder remedy of taking over direction of the corporation by electing a fixed portion of the board_of directors additionally the holders of the instruments do not have a creditor’s preference on the dissolution or winding up of the entity as noted above the class a stock does not provide for the payment of a sum certain at maturity the stock provides for distributions out of corporate profits for f years and after a kk-year hiatus for a conventional proportionate stock interest in reit the taxpayer may argue that because taxpayer is treated as the issuer of the financing instrument under the recharacterization of the regulations and taxpayer is the issuer of the put option the option should be viewed as a potential maturity_date because the holder can demand payment from taxpayer the deemed issuer at certain specified times however even if it were appropriate to view the put as part of the terms of the financing_arrangement there would be at best a maturity_date but no sum certain the amount to be paid to the class a holders is to be based on an appraisal of the discounted value of reit’s assets that is of their remaining equity_interest in reit although the parties may expect the put to be exercised and the payment to the class a shareholders to be relatively small reflecting the kk years without cash_flow the amount to be paid is reflective of an equity_investment and not true debt stated differently if the financing_arrangement could otherwise be viewed as debt it would involve contingent principal the lack of a fixed principal_amount weighs against treating the arrangement as debt further the parties labeled the instrument as equity and taxpayer reported the arrangement on its financial statements as equity -- a taxpayer labeling and reporting of an instrument as equity weighs towards treating the instrument as equity 108_tc_590 95_tc_257 this is particularly true when a taxpayer chooses to label an instrument as stock under domestic law since that designation imposes genuine economic limitations on the holder’s position case development hazards and other considerations as set forth in your supplemental fsa request dated date made a proposal to resolve the issue basically by following sec_1_7701_l_-3 one difference in the regulations to payments made prior to date this would result in a proposal is an agreement to apply the adjustment for taxable_year and would be in lieu of the basis_adjustment for pre-date payments set forth in the regulations please call if you have any further questions by joel e helke chief financial institutions products branch cc william f hammack cc msr rebecca w wolfe cc msr lc mark e o’leary cc msr tl
